                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page11ofof13
                                                                                                          13




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5
                                         HUGO MADRID, et al.,                               Case No. 5:17-cv-04519-BLF
                                   6
                                                        Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                   7                                                        UNOPPOSED MOTION FOR
                                                   v.                                       APPROVAL OF FLSA COLLECTIVE
                                   8                                                        SETTLEMENT, NAMED PLAINTIFF
                                         TELENETWORK PARTNERS, LTD., et                     SERVICE PAYMENTS, AND
                                   9     al.,                                               ATTORNEYS’ FEES AND COSTS;
                                                                                            DISMISSING RULE 23 CLASS
                                  10                    Defendants.                         CLAIMS
                                  11                                                        [Re: ECF 69]
                                  12
Northern District of California
 United States District Court




                                              Before the Court is Plaintiffs’ Unopposed Motion for Approval of FLSA Collective
                                  13
                                       Settlement, Named Plaintiff Service Payments, and Attorneys’ Fees and Cost. Mot., ECF 69. In
                                  14
                                       this putative class and collective action, Plaintiffs Hugo Madrid, Leigha Salyers, and Jenifer
                                  15
                                       Marchon (collectively, “Named Plaintiffs”) allege that Defendants teleNetwork Partners, LTD.,
                                  16
                                       d/b/a teleNetwork, and teleNetwork California, Inc. (collectively, “Defendants” or “teleNetwork”)
                                  17
                                       violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and various California
                                  18
                                       labor laws. See Compl. ¶ 1, ECF 1. Pending before the Court is Plaintiffs’ motion seeking
                                  19
                                       settlement approval. Mot. at 1–2. The settlement resolves the claims of the Named Plaintiffs and
                                  20
                                       the 65 individuals who opted in to the FLSA collective action (collectively, “Opt-In Plaintiffs”)
                                  21
                                       (together with Named Plaintiffs, “Plaintiffs”). In their motion, Plaintiffs request that the Court
                                  22
                                       approve the payments to the Opt-In Plaintiffs, the service awards to the Named Plaintiffs, and the
                                  23
                                       attorney’s fees and litigation costs, as well as dismiss without prejudice the claims of the putative
                                  24
                                       Rule 23 class members who did not opt in to the FLSA claims. See id. at 2.
                                  25
                                              Having considered the papers filed by the parties, the relevant legal authority, and the oral
                                  26
                                       arguments at the June 20, 2019 hearing, the Court GRANTS Plaintiffs’ motion for settlement
                                  27
                                       approval.
                                  28
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page22ofof13
                                                                                                          13




                                   1      I.        BACKGROUND

                                   2           A.    Factual and Procedural Background
                                   3           On August 8, 2017, Named Plaintiffs filed this putative collective and class action case

                                   4   under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and various California

                                   5   labor laws. Compl. ¶ 1. TeleNetwork provides call-center services from their physical call

                                   6   centers in Texas and California. Id. ¶¶ 2, 27. TeleNetwork employed Named Plaintiffs as

                                   7   customer service representatives (“CSRs”) in these call centers. Id. ¶¶ 2–3, 24–26. Named

                                   8   Plaintiffs allege that Defendants did not accurately compensate them for all the work they

                                   9   performed from the beginning of their work shifts through the end of their shifts. Id. ¶¶ 5–9.

                                  10   Specifically, Named Plaintiffs allege that they did not receive compensation for the time it took for

                                  11   them to execute required tasks at the beginning of their shifts, such as turning on the computer,

                                  12   logging into the appropriate software, and entering in their time. Id. ¶¶ 7–9, 29–33. In addition,
Northern District of California
 United States District Court




                                  13   Named Plaintiffs allege that Defendants failed to provide them with a bona fide meal period

                                  14   because Defendants required Named Plaintiffs to return to their stations and log back into their

                                  15   computers before the end of their meal breaks. Id. ¶¶ 34–38. Finally, Named Plaintiffs allege that

                                  16   they were not compensated for post-shift work because Defendants did not compensate them for

                                  17   the time spent logging out of the systems and shutting down their workstations. Id. ¶¶ 39–42.

                                  18           Based on these alleged actions, Named Plaintiffs assert the following causes of action

                                  19   against Defendants: (1) a violation of the FLSA, 29 U.S.C. § 201, et seq., for failure to pay

                                  20   overtime wages, id. ¶¶ 77–87; (2) a violation of California Labor Code §§ 223, 510, 1194, 1197.1,

                                  21   1198, and IWC Wage Order 4, for failure to pay overtime, id. ¶¶ 88–96; (3) a violation of

                                  22   California Labor Code §§ 223, 1194, 1197, 1197.1, and IWC Wage Order 4, for failure to pay

                                  23   minimum wage and regular wages for all hours worked, id. ¶¶ 97–103; (4) a violation of

                                  24   California Labor Code §§ 221 and 223, for unlawful deductions of wages, id. ¶¶ 104–10; (5) a

                                  25   violation of California Labor Code §§ 226.7, 512, and IWC Wage Order 4, for failure to provide

                                  26   meal breaks, id. ¶¶ 111–19; (6) a violation of California Labor Code § 226, for the failure to

                                  27   provide accurate wage statements, id. ¶¶ 120–24; (7) a violation of California Labor Code §§ 201,

                                  28   202, and 203, for the failure to timely pay wages upon discharge, id. ¶¶ 125–29; (8) a violation of
                                                                                         2
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page33ofof13
                                                                                                          13




                                   1   California Business and Professions Code § 17200, et seq., id. ¶¶ 130–37; and (9) violations under

                                   2   the Private Attorneys General Act (“PAGA”), California Labor Code § 2698, et seq., id. ¶¶ 138–

                                   3   44.

                                   4          Named Plaintiffs bring these claims on behalf a putative collective for the alleged FLSA

                                   5   violation and a putative class for the alleged California labor law violations. The collective is

                                   6   defined as “[a]ll similarly situated current and former hourly brick-and-mortar Customer Service

                                   7   Representatives who work or have worked for Defendants at any time from August 8, 2014

                                   8   through judgment.” Id. ¶ 54. The class is defined as “[a]ll similarly situated current and former

                                   9   hourly brick-and-mortar Customer Service Representatives who work or have worked for

                                  10   Defendants in California at any time from August 8, 2013 through judgment.” Id. ¶ 68.

                                  11          On September 20, 2017, the Court granted the Parties’ stipulation to conditionally certify

                                  12   the FLSA collective action and to provide notice to the putative collective members. ECF 23. On
Northern District of California
 United States District Court




                                  13   September 22, 2017, Defendants answered the Complaint. ECF 24. By the end of the 45-day opt-

                                  14   in period, the 65 Opt-In Plaintiffs had filed consents to join the litigation. ECF 30–45. After the

                                  15   close of the opt-in period, the Parties began settlement discussions. Mot., Ex. B (“Stoops Decl.”)

                                  16   ¶ 22, ECF 69-2. The Parties’ settlement discussions took place over approximately 12 months,

                                  17   and they reached a settlement in December 2018. Id.

                                  18          B.    Settlement Agreement
                                  19          In the Parties’ Settlement Agreement, Defendants agreed to a gross settlement amount of

                                  20   $65,000. Mot., Ex. A (“Settlement Agreement”) § 2.B.1, ECF 69-1. The gross settlement

                                  21   reserves $31,894.63 for attorney’s fees and costs. Id. § 2.B.2. In addition, Named Plaintiffs will

                                  22   receive $2,000 each from the gross settlement amount as service awards. Id. § 2.B.3. The

                                  23   remainder ($27,105.37) will be distributed as individual payments to each participating Opt-In

                                  24   Plaintiff. Id. § 2.B.4. The gross settlement does not allocate any money to the PAGA claim. Id. §

                                  25   2.B.5. The terms of the settlement also state that Defendants will donate any uncashed settlement

                                  26   checks or other residual funds to the California Unclaimed Wage Fund. Id. § 2.B.6. Finally, the

                                  27   gross settlement does not include Defendants’ share of payroll taxes, so Defendants will need to

                                  28   pay those taxes in addition to the settlement amount. Id. § 2.B.1.
                                                                                         3
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page44ofof13
                                                                                                          13




                                   1            In terms of the allocation formula for individual payments, the payments will be

                                   2   determined by considering the number of hours and weeks that each Opt-In Plaintiff worked, as

                                   3   well as each employee’s hourly rate. Mot., Ex. D (“Settlement Notice”) at 2, ECF 69-4. Any

                                   4   work week in which an Opt-In Plaintiff worked fewer than 39 hours will not be counted. Id.

                                   5   However, additional hours and weeks that an Opt-In Plaintiff worked will increase his or her

                                   6   individual payment. See id. Each Opt-In Plaintiff will receive a minimum individual payout of

                                   7   $80. Id. The Settlement Agreement also allocates 50% of each individual payment to wages,

                                   8   which will be subject to all required payroll taxes and deductions. Mot. at 10; Settlement

                                   9   Agreement § 2.B.4.

                                  10          Under the terms of the Settlement Agreement, Plaintiffs agreed to release “any and all

                                  11   wage and hour claims” under both state and federal law “that were made or could have been

                                  12   made” against Defendants in this action. Id. § 3.A. Plaintiffs also consented to release their
Northern District of California
 United States District Court




                                  13   PAGA claims and their rights to any other fees or costs related to this litigation. Id. § 3.A–C.

                                  14   Finally, Plaintiffs agreed to seek Court approval to dismiss without prejudice the putative class

                                  15   claims. Id. § 2.A.

                                  16          Defendants will mail settlement notices enclosing the settlement checks to Plaintiffs no

                                  17   later than 90 days after the Court approves the settlement. Id. § 2.B.4. The Settlement Notice will

                                  18   inform each Opt-In Plaintiff of the claims made, the terms of the Settlement Agreement, their

                                  19   share of the Settlement Payment, and the claims that they are releasing. See Settlement Notice.

                                  20   Defendants will also notify Plaintiffs’ Counsel if any checks are undeliverable, and Plaintiffs’

                                  21   Counsel will attempt to locate these Opt-In Plaintiffs. Settlement Agreement § 2.B.6. Per the

                                  22   agreement, Opt-In Plaintiffs will have 180 calendar days after the initial issuance of their

                                  23   settlement check to sign and cash the settlement check. Id. Finally, Plaintiffs’ Counsel stated that

                                  24   they notified the Opt-In Plaintiffs of the terms of the Settlement Agreement before filing the

                                  25   motion. See Stoops Decl. ¶ 39. At oral argument, Plaintiffs’ Counsel stated to the Court that they

                                  26   notified the Opt-In Plaintiffs of the terms of the Settlement Agreement on firm letterhead and gave

                                  27   the Opt-In Plaintiffs until the date of this Order to opt-out. No Opt-In Plaintiffs objected or opted

                                  28   out.
                                                                                         4
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page55ofof13
                                                                                                          13




                                   1      II.        LEGAL STANDARD

                                   2             “The [FLSA] seeks to prohibit ‘labor conditions detrimental to the maintenance of the

                                   3   minimum standard of living necessary for health, efficiency, and general wellbeing of workers.’”

                                   4   Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 11 (2011) (quoting 29 U.S.C.

                                   5   § 202(a)). Employees cannot waive their rights under the FLSA since doing so would “nullify the

                                   6   purposes” of the statute. Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981).

                                   7   Accordingly, either the Secretary of Labor or a district court must approve the settlement of an

                                   8   FLSA claim. See Gonzalez v. Fallanghina, LLC, No. 16-CV-1832-MEJ, 2017 WL 1374582, at *2

                                   9   (N.D. Cal. Apr. 17, 2017); Slezak v. City of Palo Alto, No. 16-CV-3224-LHK, 2017 WL 2688224,

                                  10   at *1 (N.D. Cal. June 22, 2017).

                                  11             The Ninth Circuit has not specifically addressed the criteria courts should use to determine

                                  12   whether to approve an FLSA settlement. However, district courts in the Ninth Circuit have
Northern District of California
 United States District Court




                                  13   followed the standard set forth in the Eleventh Circuit’s Lynn’s Food Stores, Inc. v. United States,

                                  14   679 F.2d 1350 (11th Cir. 1982). See, e.g., Gonzalez, 2017 WL 1374582 at *2; Slezak, 2017 WL

                                  15   2688224, at *2. Under Lynn Food Stores, before approving an FLSA settlement, the court must

                                  16   scrutinize the settlement agreement to determine if it is “a fair and reasonable res[o]lution of a

                                  17   bona fide dispute over FLSA provisions.” 679 F.2d at 1355. If the settlement reflects a

                                  18   reasonable compromise over issues that are in dispute, the Court may approve the settlement “in

                                  19   order to promote the policy of encouraging settlement of litigation.” Id. at 1354.

                                  20      III.       DISCUSSION
                                  21             In their motion, Plaintiffs request that the Court issue an order (1) approving the $65,000

                                  22   FLSA claim settlement and allocation formula according to the terms of the Settlement

                                  23   Agreement; (2) approving attorney’s fees and litigation costs in the amount of $31,894.63; (3)

                                  24   distributing $2,000 in service awards to each of the Named Plaintiffs for a total of $6,000; and (4)

                                  25   dismissing without prejudice the claims of the Rule 23 California class members who did not opt-

                                  26   in. Mot. at 1. The Court addresses each request in turn.

                                  27            A.    Approval of the FLSA Settlement
                                  28             Before approving the FLSA settlement here, the Court must find that (1) the case involves
                                                                                           5
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page66ofof13
                                                                                                          13




                                   1   a bona fide dispute; (2) the proposed settlement agreement is fair and reasonable; and (3) the

                                   2   award of costs is reasonable. Lynn’s Food Stores, 679 F.2d at 1354. The Court addresses each

                                   3   issue in turn.

                                   4                    1. Bona Fide Dispute
                                   5           “A bona fide dispute exists when there are legitimate questions about the existence and

                                   6   extent of the defendant’s FLSA liability.” Jennings v. Open Door Mktg., LLC, No. 15-CV-4080-

                                   7   KAW, 2018 WL 4773057, at *4 (N.D. Cal. Oct. 3, 2018) (quoting Gonzalez, 2017 WL 1374582,

                                   8   at *2). That is, there must be some doubt whether the plaintiffs will be able to succeed on the

                                   9   merits of their FLSA claims. See Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164,

                                  10   1172 (S.D. Cal. 2016) (quoting Collins v. Sanderson Farms, 568 F. Supp. 2d 714, 719–20 (E.D.

                                  11   La. 2008)). If there were no doubt as to the employer’s liability, the FLSA settlement would allow

                                  12   an employer to avoid paying out the full cost of complying with the FLSA. See id. at 1173.
Northern District of California
 United States District Court




                                  13           Here, the Court finds that there is a bona fide dispute. The Parties have rigorously debated

                                  14   whether Plaintiffs actually performed any off-the-clock work, how much of such work they

                                  15   performed, whether they can prove they performed such work, and whether the de minimis

                                  16   doctrine would exclude Plaintiffs’ off-the-clock work from qualifying for recovery under the law.

                                  17   Stoops Decl. ¶ 20. In addition, during the litigation and negotiations, Defendants defended their

                                  18   position by arguing, among other things, that (1) they maintained written employment policies

                                  19   prohibiting CSRs from working before their shifts; (2) they could provide supervisor and manager

                                  20   testimony that CSRs cannot log in until their shifts begin; and (3) Plaintiffs cannot demonstrate

                                  21   that Defendants’ alleged violations were willful. Id.

                                  22           Because the Parties disputed these aspects of the case, the Court finds a bona fide dispute

                                  23   under the FLSA. Most importantly, the Court acknowledges that the purpose of the bona fide

                                  24   dispute requirement has been satisfied here. See Saleh v. Valbin Corp., No. 17-CV-0593-LHK,

                                  25   2018 WL 6002320, at *2 (N.D. Cal. Nov. 15, 2018) (citing Lynn Food Stores, 679 F.2d at 1353

                                  26   n.8) (“The purpose of this analysis is to ensure that an employee does not waive claims for wages,

                                  27   overtime compensation, or liquidated damages when no actual dispute exists between the

                                  28   parties.”).
                                                                                         6
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page77ofof13
                                                                                                          13




                                   1                    2. Fair and Reasonable Resolution

                                   2            To determine whether the settlement is fair and reasonable, the Court looks to the “totality

                                   3   of the circumstances” and the “purposes of [the] FLSA.” Selk, 159 F. Supp. 3d at 1173. In

                                   4   making this determination, courts consider the following factors: (1) the plaintiff’s range of

                                   5   possible recovery; (2) the stage of proceedings and amount of discovery completed; (3) the

                                   6   seriousness of the litigation risks faced by the parties; (4) the scope of any release provision in the

                                   7   settlement agreement; (5) the experience and views of counsel and the opinion of participating

                                   8   plaintiffs; and (6) the possibility of fraud or collusion. See, e.g., id.; Jennings, 2018 WL 4773057,

                                   9   at *4.

                                  10            The Court will now address each of these factors accordingly.

                                  11                           a. Plaintiffs’ Range of Possible Recovery
                                  12            Regarding the Plaintiffs’ range of possible recovery, courts in the Ninth Circuit have found
Northern District of California
 United States District Court




                                  13   FLSA cases settling for approximately 25%–35% of the total possible recovery to be reasonable.

                                  14   See, e.g., Jennings, 2018 WL 4773057, at *5–*6; Selk, 159 F. Supp. 3d at 1175; Glass v. UBS

                                  15   Financial Services, Inc., No. 06-CV-4068-MMC, 2007 WL 221862, at *4 (N.D. Cal. Jan. 26,

                                  16   2007), aff’d, 331 F. App’x 452 (9th Cir. 2009); Greer v. Pac. Gas & Elec. Co., No. 15-CV-1066-

                                  17   EPG, 2018 WL 2059802, at *8 (E.D. Cal. May 3, 2018); Johnson v. MetLife, Inc., No. SACV 13-

                                  18   128-JLS, 2014 WL 12773568, at *9 (C.D. Cal. Nov. 6, 2014).

                                  19            Plaintiffs estimated that they would have been entitled to total damages between $181,473

                                  20   to $200,343 for their various claims. Stoops Decl. ¶ 23. Thus, the $65,000 settlement represents

                                  21   32.4% to 35.8% of the total possible recovery. Id. ¶ 24. This percentage of recovery includes all

                                  22   applicable California penalties, and it considers Plaintiffs’ claims for the total number of work

                                  23   weeks, the actual hourly rates paid, and any potential liquidated damages. Id. Furthermore,

                                  24   Plaintiffs’ expert estimated that Plaintiffs could only recover actual wage damages in the range of

                                  25   $37,144 to $56,014. Id. The $65,000 settlement exceeds that range. Given these facts, and

                                  26   considering Plaintiffs’ admission that they “[r]ecogniz[e] the uncertain legal and factual issues

                                  27   involved,” the Court finds that the settlement amount is reasonable. Mot. at 14; see also Stoops

                                  28   Decl. ¶¶ 13–26. Thus, this factor weighs in favor of approving the FLSA settlement.
                                                                                          7
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page88ofof13
                                                                                                          13




                                   1                            b. The Stage of the Proceedings and Amount of Discovery Completed

                                   2          The Court next assesses “the stage of proceedings and the amount of discovery completed

                                   3   to ensure the parties have an adequate appreciation of the merits of the case before reaching a

                                   4   settlement.” Jennings, 2018 WL 4773057, at *5 (quoting Slezak, 2017 WL 2688224, at *4). If the

                                   5   parties have “sufficient information to make an informed decision about [the] settlement, this

                                   6   factor weighs in favor of approval.” Id. (quoting Linney v. Cellular Alaska P’ship, 151 F.3d 1234,

                                   7   1239 (9th Cir. 1998)).

                                   8          Here, the settlement is “the result of extensive pre-suit investigation, review of formal and

                                   9   informal discovery, and substantial arm’s-length negotiations between counsel.” Mot. at 14; see

                                  10   also Stoops Decl. ¶¶ 13–26. Moreover, the Parties spent 12 months negotiating this settlement.

                                  11   Stoops Decl. ¶ 22. Given the current stage of the case, the Parties appear to have a good

                                  12   understanding of the merits of their respective positions. Accordingly, this factor weighs in favor
Northern District of California
 United States District Court




                                  13   of approving the FLSA settlement.

                                  14                            c. The Seriousness of the Litigation Risks Faced by the Parties
                                  15          Courts will approve an FLSA settlement when there is a significant risk that litigation

                                  16   could result in a lower recovery for the class or no recovery at all. See Jennings, 2018 WL

                                  17   4773057, at *5. Several facts in this case potentially jeopardize Plaintiffs’ recovery should this

                                  18   case proceed to trial, including Defendants’ written employment policies and testimony from

                                  19   supervisors contradicting Plaintiffs’ claims, the different ways in which Plaintiffs completed their

                                  20   log-in and log-out processes, and Plaintiffs’ potential inability to prove that Defendants’ alleged

                                  21   violations were willful. See Stoops Decl. ¶ 20. Accordingly, further litigation might result in

                                  22   Plaintiffs recovering less than the Settlement Amount or perhaps nothing at all, so this factor

                                  23   weighs in favor of approving the FLSA settlement.

                                  24                            d. The Scope of Any Release Provision in the Settlement Agreement
                                  25          Courts in this district have rejected blanket releases of all potential claims against the

                                  26   employer for all unlawful acts whatsoever. See, e.g., McKeen-Chaplin v. Franklin Am. Mortg.

                                  27   Co., No. 10-CV-5243-SBA, 2012 WL 6629608, at *5 (N.D. Cal. Dec. 19, 2012) (ruling that the

                                  28   plaintiffs failed to demonstrate that it would be fair and reasonable for a court to enforce a general
                                                                                         8
                                         Case
                                          Case5:17-cv-04519-BLF
                                               5:17-cv-04519-BLF Document
                                                                  Document75-1
                                                                           74 Filed
                                                                               Filed07/23/19
                                                                                     07/23/19 Page
                                                                                               Page99ofof13
                                                                                                          13




                                   1   release provision of all claims related to their employment in an FLSA settlement); Garcia v.

                                   2   Jambox, Inc., No. 14-CV-3504-MHD, 2015 WL 2359502, *4 (S.D.N.Y. Apr. 27, 2015)

                                   3   (disapproving of release of all claims known and unknown against defendants, including those that

                                   4   seemingly had “no relationship whatsoever” to wage and hour issues); Ambrosino v. Home Depot.

                                   5   U.S.A., Inc., No. 11-CV-1319-MDD, 2014 WL 1671489, at *2–*3 (S.D. Cal. Apr. 28, 2014)

                                   6   (same). However, when a district court in the Ninth Circuit approves an FLSA collective action

                                   7   settlement, it may approve a release of any claims sufficiently related to the current litigation. See

                                   8   Selk, 159 F. Supp. 3d at 1178–79; see also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d

                                   9   741, 748 (9th Cir. 2006) (citing Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1287–89 (9th

                                  10   Cir. 1992)).

                                  11          Here, the release provision, consistent with Ninth Circuit precedent, is limited to releasing

                                  12   wage and hour claims that Plaintiffs could have asserted in the instant action. See Settlement
Northern District of California
 United States District Court




                                  13   Agreement § 3. As such, the release is not a blanket release of all potential claims, but is instead

                                  14   tailored to the wage and hour action here. Accordingly, this factor weighs in favor of approval of

                                  15   the FLSA settlement.

                                  16                          e. The Experience and Views of Counsel and the Opinion of
                                                                 Participating Plaintiffs
                                  17
                                              “In determining whether a settlement is fair and reasonable, the opinions of counsel should
                                  18
                                       be given considerable weight both because of counsel’s familiarity with the litigation and previous
                                  19
                                       experience with cases.” Slezak, 2017 WL 2688224, at *5 (citation omitted). Here, Plaintiffs’
                                  20
                                       Counsel asserts that “the settlement is fair and reasonable,” and provides factual support for that
                                  21
                                       assertion. See Stoops Decl. ¶¶ 18–35, 40. Plaintiffs’ Counsel has been practicing law for over a
                                  22
                                       decade and has represented numerous plaintiffs in employment and wage-related matters. Id. ¶¶
                                  23
                                       7–8. Moreover, Plaintiffs’ Counsel has “notified the Collective Members of the material terms of
                                  24
                                       the settlement,” including the gross settlement amount, service payments, and attorney’s fees and
                                  25
                                       costs. Mot. at 8; see also Stoops Decl. ¶ 39. To date, no Opt-In Plaintiff has expressed any
                                  26
                                       concern with the settlement or its terms, indicating widespread approval of the settlement by the
                                  27
                                       Plaintiffs. Stoops Decl. ¶ 39. Accordingly, this factor weighs in favor of approval of the
                                  28
                                                                                         9
                                        Case
                                         Case5:17-cv-04519-BLF
                                              5:17-cv-04519-BLF Document
                                                                 Document75-1
                                                                          74 Filed
                                                                              Filed07/23/19
                                                                                    07/23/19 Page
                                                                                              Page10
                                                                                                   10ofof13
                                                                                                          13




                                   1   settlement.

                                   2                          f. The Possibility of Fraud or Collusion
                                   3          When courts in the Ninth Circuit examine the terms of FLSA settlements, courts will often

                                   4   find fraud or collusion if the following conditions are present:

                                   5          (1) when counsel receives a disproportionate distribution of the settlement, or when
                                              the class receives no monetary distribution but class counsel are amply rewarded; (2)
                                   6          when the plaintiffs negotiate a ‘clear sailing’ agreement providing for the payment
                                              of attorney’s fees separate and apart from class funds . . .; and (3) when the parties
                                   7          arrange for fees not awarded to revert to defendants rather than be added to the class
                                   8          fund.

                                   9   Jennings, 2018 WL 4773057, at *8 (alterations omitted) (quoting In re Bluetooth Headset Prod.

                                  10   Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011)).

                                  11          In this case, the Court finds no signs of fraud or collusion. The Parties reached the

                                  12   settlement through arm’s-length negotiations. Stoops Decl. ¶ 22. Plaintiffs’ Counsel will not
Northern District of California
 United States District Court




                                  13   receive a disproportionate distribution of the settlement fund since only approximately 30% of the

                                  14   settlement will go towards attorney’s fees. See id. ¶ 39. In addition, the Court does not find any

                                  15   evidence of a clear sailing agreement or any reversion of funds. Therefore, the Court concludes

                                  16   this factor weighs in favor of approval.

                                  17                                                   ***

                                  18          After considering the totality of the circumstances, the Court finds that the proposed

                                  19   settlement is a fair and reasonable resolution of a bona fide dispute.

                                  20                   3. Attorney’s Fees and Litigation Costs
                                  21          Attorney’s fees and litigation costs may also be awarded as part of an FLSA settlement if

                                  22   they are reasonable. See Selk, 159 F. Supp. 3d at 1180–81; see also 29 U.S.C. § 216(b). Where a

                                  23   settlement produces a common fund for the benefit of the entire class, courts may employ either

                                  24   the lodestar method or percentage-of-recovery method to determine whether the attorney’s fees are

                                  25   reasonable. See In re Bluetooth, 654 F.3d at 942. When applying a percentage-of-recovery

                                  26   method, courts often use 25% of the fund as the “benchmark” for a reasonable fee award. See In

                                  27   re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 949 (9th Cir. 2015). In addition, courts can

                                  28   use the lodestar method to cross-check the percentage of recovery. See Vizcaino v. Microsoft
                                                                                           10
                                        Case
                                         Case5:17-cv-04519-BLF
                                              5:17-cv-04519-BLF Document
                                                                 Document75-1
                                                                          74 Filed
                                                                              Filed07/23/19
                                                                                    07/23/19 Page
                                                                                              Page11
                                                                                                   11ofof13
                                                                                                          13




                                   1   Corp., 290 F.3d 1043, 1050 (9th Cir. 2002) (noting that when applying the percentage-of-the-fund

                                   2   approach, the court may use the lodestar as a cross-check on the reasonableness of the fee request).

                                   3          Plaintiffs’ Counsel requests reimbursement of its litigation fees and costs incurred in the

                                   4   amount of $31,894.63, which divides into $19,677.11 for attorney’s fees and $12,217.52 in

                                   5   litigation costs. See Stoops Decl. ¶ 38. Since Plaintiffs’ total settlement is $65,000, the attorney’s

                                   6   fees constitute approximately 30% of the settlement fund. Plaintiffs’ Counsel has expended over

                                   7   150 hours litigating this case and has accumulated a lodestar in the amount of $78,120. Id. ¶¶ 31,

                                   8   33; Mot., Ex. C (“Sagafi Decl.”) ¶ 20, ECF 69-3. Therefore, their request for attorney’s fees

                                   9   represents a negative multiplier of 0.251. Stoops Decl. ¶ 33. Although the percentage of recovery

                                  10   is slightly higher than the standard 25% in the Ninth Circuit, the Court nevertheless approves the

                                  11   attorney’s fees request given the negative lodestar. See, e.g., Alvarez v. Farmers Ins. Exch., No.

                                  12   14-CV-0574-WHO, 2017 WL 2214585, at *5 (N.D. Cal. Jan. 18, 2017) (stating that a fee award
Northern District of California
 United States District Court




                                  13   that was 53% of lodestar was “objectively reasonable under the lodestar method of calculation”).

                                  14          Furthermore, the litigation costs sought by Plaintiffs’ Counsel are reasonable. These costs

                                  15   primarily involve necessary court fees, expert witness fees, and the opt-in notice fees. Stoops

                                  16   Decl. ¶ 38; Sagafi Decl. ¶ 24. “There is no doubt that an attorney who has created a common fund

                                  17   for the benefit of the class is entitled to reimbursement of reasonable litigation expenses from that

                                  18   fund.” Selk, 159 F. Supp. 3d at 1181 (citation omitted). The Court finds that the amount

                                  19   requested in costs is reasonable under the circumstances and appropriately documented.

                                  20          Accordingly, the requested attorney’s fees and litigation costs are reasonable.

                                  21          B.    Service Awards
                                  22          The Settlement Agreement also provides for service awards of $2,000 for each Named

                                  23   Plaintiffs for a total of $6,000. Settlement Agreement § 2.B.3. “[A] district court may award an

                                  24   incentive payment to the named plaintiffs in an FLSA collective action to compensate them for

                                  25   work done on behalf of the class.” Selk, 159 F. Supp. 3d at 1181. In determining whether a

                                  26   service award is warranted, courts consider “the actions the plaintiff has taken to protect the

                                  27   interests of the class, the degree to which the class has benefited from those actions, and the

                                  28   amount of time and effort the plaintiff expended in pursuing the litigation.” Id. (quoting Staton v.
                                                                                         11
                                        Case
                                         Case5:17-cv-04519-BLF
                                              5:17-cv-04519-BLF Document
                                                                 Document75-1
                                                                          74 Filed
                                                                              Filed07/23/19
                                                                                    07/23/19 Page
                                                                                              Page12
                                                                                                   12ofof13
                                                                                                          13




                                   1   Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003)). In FLSA settlements, courts in this district have

                                   2   generally found service awards of $5,000 to be reasonable. Jennings, 2018 WL 4773057, at *9.

                                   3          Plaintiffs’ Counsel explains that Named Plaintiffs worked diligently to assist Plaintiffs’

                                   4   Counsel throughout this litigation. Stoops Decl. ¶ 36. Named Plaintiffs took part in multiple

                                   5   interviews and discussions with Plaintiffs’ Counsel while providing Plaintiffs’ Counsel with a

                                   6   substantial number of documents, valuable information, and analysis. Id. In total, Named

                                   7   Plaintiffs each spent approximately 25 to 35 hours in connection with this litigation. Id. The

                                   8   Named Plaintiffs’ active participation helped mitigate the risks of the case and contributed to the

                                   9   substantial recovery here. Accordingly, the Court finds that the requested service awards are

                                  10   appropriate and approves them.

                                  11          C.    Rule 23(e)
                                  12          “Federal Rule of Civil Procedure 23(e) requires courts to approve the proposed voluntary
Northern District of California
 United States District Court




                                  13   dismissal of class claims.” Gonzalez, 2017 WL 1374582, at *4 (internal quotation and

                                  14   modification omitted). This rule applies to pre-certification classes as well. Diaz v. Tr. Territory

                                  15   of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989); see also Lyons v. Bank of Am., NA, No. 11-

                                  16   CV-1232-CW, 2012 WL 5940846, at *1 n.1 (N.D. Cal. Nov. 27, 2012) (“Courts in this district

                                  17   have expressed some uncertainty about whether Rule 23(e) still applies to pre-certification

                                  18   settlement proposals in the wake of the 2003 amendments to the rule but have generally assumed

                                  19   that it does.”). Thus, where parties seek to voluntarily dismiss class claims, the court must inquire

                                  20   into possible prejudice from the following circumstances:

                                  21          (1) class members’ possible reliance on the filing of the action if they are likely to
                                              know of it either because of publicity or other circumstances, (2) lack of adequate
                                  22          time for class members to file other actions, because of a rapidly approaching statute
                                              of limitations, (3) any settlement or concession of class interests made by the class
                                  23          representative or counsel in order to further their own interests.
                                  24   Diaz, 876 F.2d at 1408.
                                  25          The Court finds that there is no prejudice to the putative class members here from the

                                  26   dismissal without prejudice of the class claims. First, there is nothing in the record to suggest that

                                  27   putative class members were aware of the class action. While putative class members received

                                  28   notice of the FLSA collective action, the notice did not mention the class action. See ECF 22, 23.
                                                                                         12
                                        Case
                                         Case5:17-cv-04519-BLF
                                              5:17-cv-04519-BLF Document
                                                                 Document75-1
                                                                          74 Filed
                                                                              Filed07/23/19
                                                                                    07/23/19 Page
                                                                                              Page13
                                                                                                   13ofof13
                                                                                                          13




                                   1   Moreover, the 22 potential class members had the opportunity to opt in to the FLSA collective but

                                   2   chose not to, indicating a lack of interest in pursuing their potentially meritorious claims.

                                   3            Second, there does not seem to be a lack of adequate time for class members to file their

                                   4   own actions. The FLSA generally has a two-year statute of limitations, which is extended to three

                                   5   years if the violation is “willful.” Gonzalez, 2017 WL 1374582, at *5; 29 U.S.C. § 255(a).

                                   6   Plaintiffs filed their case in August 2017. ECF 1. The filing of this action likely “suspends the

                                   7   applicable statute of limitations as to all asserted members of the class who would have been

                                   8   parties had the suit been permitted to continue as a class action.” Am. Pipe & Constr. Co. v. Utah,

                                   9   414 U.S. 538, 554 (1974). With this tolling, there is a more limited risk of the statute of

                                  10   limitations barring the absent class members’ claims. Compl. ¶¶ 24–26; see also Gonzalez, 2017

                                  11   WL 1374582, at *5.

                                  12            Third and finally, it does not appear that Plaintiffs sought to settle the case to further their
Northern District of California
 United States District Court




                                  13   own interests. As discussed above, there is no evidence in the record of fraud or collusion

                                  14   between the Parties in settling the case. And dismissal of the putative members’ claims is without

                                  15   prejudice, which allows all potential class members to pursue their claims after this case is

                                  16   terminated. Therefore, the Court DISMISSES the putative class claims without prejudice.

                                  17      IV.       CONCLUSION
                                  18            For the foregoing reasons, the Court GRANTS Plaintiffs’ unopposed motion for approval

                                  19   of FLSA collective settlement and DISMISSES the class claims without prejudice.

                                  20            The Court having approved the settlement of Plaintiffs’ FLSA claims and otherwise

                                  21   approved the settlement agreement, the Court concurrently enters the parties’ stipulated judgment

                                  22   dismissing the action with prejudice. The Clerk is directed to close the case.

                                  23

                                  24            IT IS SO ORDERED.

                                  25   Dated: July 23, 2019

                                  26                                                       ______________________________________
                                                                                           BETH LABSON FREEMAN
                                  27                                                       United States District Judge
                                  28
                                                                                           13
